Name: Council Regulation (EC) No 2246/97 of 10 November 1997 amending, for the third time, Regulation (EC) No 391/97 laying down, for 1997, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 13 . 11 . 97 EN Official Journal of the European Communities L 310/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2246/97 of 10 November 1997 amending, for the third time, Regulation (EC) No 391/97 laying down, for 1997, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway Whereas these catch levels are fully consistent with new scientific advice which became available in May 1997; Whereas it is now necessary to implement these agreed measures and, inasmuch as the Norwegian catch quota for plaice is concerned, to amend Regulation (EC) No 391 /97 accordingly, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 391 /97 (2) allocates, for 1997, certain catch quotas to Norway in Community waters; Whereas, in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (3), new consultations were held in order to adjust the total allowable catch (TAC) for plaice in ICES division IV once again ; Whereas these consultations led to an agreement to set the TAC for plaice at 91 000 tonnes for 1997 and, inter alia, to adjust the corresponding Norwegian catch quota to 3 870 tonnes; Article 1 In Annex I to Regulation (EC) No 391 /97, the entry dealing with plaice shall be replaced by that given in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1997. For the Council The President E. HENNICOT-SCHOEPGES (') OJ L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ L 66, 6 . 3 . 1997, p. 49 . Regulation as last amended by Regulation (EC) No 1845/97 (OJ L 264, 26 . 9 . 1997, p. 5). O OJ L 226, 29 . 8 . 1980, p. 48 . L 310/2 | EN I Official Journal of the European Communities 13 . 11 . 97 ANNEX Norwegian catch quotas for 1997 (in metric tonnes, fresh round weight) 'Species Area within which fishingis authorized Quantity Plaice ICES IV 3 870 '